     Case 2:19-cv-00497-KJM-DMC Document 31 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRELL CORDARRYL STANFORD,                          No. 2:19-CV-0497-KJM-DMC-P
12                        Plaintiff,
13            v.                                           ORDER
14    Y. ANAYA, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 30, requesting a trial date

19   be set. Plaintiff’s motion is denied. Currently, the courthouses in the Eastern District of

20   California are closed to the public due to the ongoing pandemic. Once the pandemic restrictions

21   are lifted, the Court will set further dates, including a trial date.

22                   IT IS SO ORDERED.

23

24   Dated: April 12, 2021
                                                               ____________________________________
25                                                             DENNIS M. COTA
26                                                             UNITED STATES MAGISTRATE JUDGE

27

28
                                                           1
